Title: To Benjamin Franklin from James Adams, 3 November 1779
From: Adams, James
To: Franklin, Benjamin


Sir,
Mill Prison 3d November 1779.
Necessity forces me to inform your Excellency, that I am one of the unhappy Number, now in confinement in this prison, for what they please to style a Rebel, I was master of the Contl: Sloop of Warr, the Providence, John Pick Rathborn Esqr. Commr. & was so unfortunate as to be rose upon, in a Brigg, a Prize, on my Passage for Boston, Capt. Calef the bearer of this, will inform your Excelly. the partic: as also the treatment I have received since a Prisoner, my present necessity for Cloths, as also the real necessary’s of Life, as that allowed by Government, is really not sufficient, without some other assistance to support Nature, all those circumstance, with the gloomy prospect, of remaining here untill next Summer obliges me to beg your Excelly. to grant me that supply, I really stand so much in need of, nay without which I must suffer greatly.
I wrote some time past to Thos. Diggs Esqr London & represented my situation to him, he inform’d, he would let your Excelly know of my confinemt. also the distress I was in, but having no letter since from that Gent, induces me to think; his to you, must have miscarried, I must beg your notice to this, and a small supply of Cash if in your power— I am with the Greatest respect— Your Excellency’s most obt & most hum Serv.
James Adams
 Addressed: His Excellency / Benjamin Franklin Esqr. / Paris
Notation: James Adams mill prison Nov. 3. 1779
